DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 12-15, 19-28, 31-33, 35-39, 43, 44, 73, 82, 83, 86-88, 92, and 93 are pending. 
3.	Claims 19-28, 31-33, 35-39, 43, 44, 73, and 86 remain withdrawn. 
4.	Claims 12-15, 82, 83, 87, 88, 92, and 93 are examined herein. 
5.	All rejections of claims 89-91 under 35 U.S.C. 112 are moot in view of their cancelation by Applicant. 
6.	Claims 87 and 88 were previously rejoined and examined and should not be identified as “Withdrawn.” 
Election/Restrictions
7.	Applicant’s election without traverse of Group I, claims 12-15, 82, and 83 in the reply filed on February 6, 2018 is acknowledged.  Claims 19-28, 31-33, 35-39, 43, 44, 73, and 86 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 6, 2018.  
	In the previous amendments, Applicant added new claims 92-93.  Given that these claims would have been included with the elected Group, they were rejoined and examined herein.  In addition, upon consideration, it was determined that the previously withdrawn claims 87 and 88 should be rejoined and examined as well. 
Claim Rejections - 35 USC § 112 - Indefiniteness
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 12-15, 82, 83, 87, 88, 92, and 93 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejection has been modified in view of Applicant’s amendments to the claims. Applicant's arguments filed on June 24, 2021 have been fully considered but they are not persuasive.
	In claim 12, the term “IMISUN-1” renders the claim indefinite.  The specification indicates that the term is a common name of an herbicide tolerant sunflower plant, and references a non-patent publication as a source of said name (see page 11 and Example 4).  The specification, however, does not set forth any deposit information for said plants.  It is also unclear whether the term refers to a uniform and stable variety.  As one of ordinary skill in the art would recognize, common names of plants, including varieties, are arbitrary designations that can and do change over time.  As such, it is unclear what is encompassed by the term.  
	In addition, the newly added recitation “that comprises in its AHASL1 protein an A190V substitution” introduces further ambiguity into the claim language, because it does not set forth a reference sequence for the substitution. 

Since claims 13-15, 82, 83, 87, 88, 92, and 93 depend from claim 12 and do not recite additional limitations overcoming its indefiniteness, their metes and bounds are unclear as well. 
	Response to Arguments. 
	Applicant argues that “definiteness does not require the registration of a plant” and refers to the Al-Khatib el al. and Kolkman et al references (page 9).  With regard to the term “phytotoxicity index,” Applicant cites Examples 5, 7 and 8, argues that the test for determining cytotoxicity was well known in the art, and cites three publications that mention the term (pages 10-12).  
This is not found to be persuasive.  While a deposit of a plant may not be required to clearly identify that plant, in the instant case, the plant is referred to by a common name, which is an arbitrary designation.  Such designations, as well as their scope, can change over time.  Thus, one of ordinary skill in the art must be clearly apprised of what plant or plants are encompassed by that designation.  The instant specification teaches that the IMISUN-1 plants are known to possess an alanine-to-
Deposit information would provide a clear connection between the term and a specific variety.  Neither the Al-Khatib nor the Kolkman references supply said information.  Moreover, if either of the two cited references did supply proper deposit information, it would amount to an attempt at incorporation of essential material by reference.  Such incorporation would be improper because the Al-Khatib and Kolkman articles are not a US Patent or a patent publication.  See MPEP 608.01(p). 
	None of the Example 5, 7 or 8 provide a definition or otherwise clarify the term.  Example 7, for instance, under the subheading “Phytotoxicity Index” merely states as follows: “Both mutants differed between them significantly for the phytotoxicity index from 2x to 6x (Table 7)”  However, neither the above examples nor other portions of the specificaiton define the term or provide a clear explanation as to how the values for said index (for example, in Figure 10) were arrived at.  The cited art confirms that there are a number of ways to determine the phytotoxicity index known in the art.  Without a teaching as to how said index was determined in the instant specification (which teaching is missing), the term remains unclear. 
Claim Interpretation
10.	The following is noted with regard to claim interpretation.  The specification teaches that sunflower plants designated GM40 and GM1606 comprise a threonine at position 107 of the full-length sunflower AHASL1 protein (see page 6, last paragraph).  The specification teaches that SEQ ID NO: 2 is a partial amino acid sequence of the herbicide resistant sunflower AHASL1 (see Sequence Listing on page 12).  

With regard to the terms “transgenic” and “non-transgenic,” in claims 13 and 14, it is noted that the claims do not specify a transgene or transgenes in relation to which the terms are used.  As a result, claim 13 will encompass any transgenic sunflower plant, so long as the plant comprises SEQ ID NO: 2 and the herbicide tolerance characteristics imparted by the A107T substitution.  It is noted that the presence of the A107T substitution is the only difference between SEQ ID NO: 2 and the wild-type sunflower AHASL of the prior art.
With regard to the limitation “wherein said plant, upon expressing said AHASL1 protein, has a phenotype of tolerance to 300 gm active ingredient per hectare (gm ai/ha) of imazamox or 360 gm ai/ha of imazapyr, which tolerance is greater than that of an IMISUN-1 plant” in claim 12, the limitation recites the property of the claimed plant, and does not limit its structure.  The sole structural characteristic of the recited sunflower plants and seeds is the presence of SEQ ID NO: 2.  It is also noted that the limitation does not specify the level of tolerance at the recited applications rates.  The same reasoning applies to the newly added recitation the phenotypes optionally recited in the amended claim 12.  “The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 12-15, 87, 88, 92, and 93 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant's arguments filed on June 24, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a sunflower plant of lines GM40 or GM1606, or their progeny or descendant of said lines, wherein said progeny, or descendant comprises SEQ ID NO: 2 and the herbicide-resistance characteristics of line GM40 or GM1606.  The claims are drawn to a seed of said sunflower plant, wherein said seed comprises the herbicide resistance characteristics of said lines.  

Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to imidazolinone herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, 
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious the genus of nucleic acid sequences encoding it. 
Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
	At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the sequence of Kolkman et al, for example.  Given that the only difference between the instant SEQ ID NO: 2 and the wild-type AHASL of Kolkman et al is the presence of the alanine at relative position 122, the resultant mutant AHASL would comprise a polypeptide identical to the full-length SEQ ID NO: 2.  It would have been further obvious to obtain the seeds of said plants, wherein the seeds comprise said substitution, as a matter of standard industry practice, given that sunflower is a seed crop. 
The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny or descendants of said plants.  In addition, it would have been prima facie obvious to introduce the mutant AHASL1 gene encoding the protein with the A107T substitution (including wherein the gene is from Arabidopsis, as taught by Jander et al) into a sunflower plant, as expressly taught by Jander et al.  The resultant plant would 
The tolerance to specific application rates would have naturally flowed from the structure of said plant, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance would not be unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to apply an imidazolinone herbicide to the resultant sunflower plant either to confirm the tolerance or in an standard method of weed control, such as those taught by Jander et al.  Given that the A122T substitution confers tolerance to imidazolinones, at least a portion of at least some plants would show “no injury” from said herbicide, and said plants would show less injury than a wild-type control. 
	One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully their invention to practice, given the limited number of known AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the instant invention. 

13.	Claims 82 and 83 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/097692 A1, published May 22, 2003), Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), and Kmiec et al (U.S. .
	The claims are drawn to a seed of the plant of claim 12, wherein the seed is treated with an AHAS-inhibiting herbicide.  The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not teach coating a seed with an AHAS inhibiting herbicide. 
	Garcia-Torres et al teach pre-emergent application of imazethapyr, imazapyr, and chlorsulfuron in sunflower to control broomrape, a parasitic plant (Garcia-Torres et al, Abstract). 
	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al and by coating them with any appropriate AHAS inhibitor herbicides, including those taught by Garcia-Torres.  One would have been motivated to do so in order to protect the sunflower seeds, pre-emergence, from broomrape, a common sunflower parasite. 
Response to Arguments. 
	Applicant reiterates the previously submitted arguments that the invention and the prior art must be considered as a whole, and argues that the previously submitted evidence, including the comparison to the A205V plant, shows unexpected results (pages 17-18).  Applicant argues that “the claimed sunflower plant and the comparative sunflower plant of the prior art share a common herbicide resistance property. However, 
	Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate previously submitted arguments, those arguments remain unpersuasive for the reasons of record.  
For example, with regard to the comparison between the imidazolinone tolerance of the claimed plants, comprising the A107T substitution, to that of the plants comprising the A205V substitution, it is noted that a valid showing of unexpected results requires a comparison to the closest prior art, and evidence that the results, such as a property, is “really unexpected” and amount to a “difference in kind” not merely a degree. MPEP 716.02.  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The Examiner maintains that these showings have not been made by Applicant. 
It remains unclear how a comparison between the claimed mutant AHASL and one comprising a different substitution amounts to a comparison with a closest prior art or otherwise helps meet the requirements of the above showing.  It is also unclear why the property of tolerance to the recited doses of imazapyr or imazamox, two common imidazolinones would have been either unexpected or would be considered “a difference in kind” and not in degree.  
With regard to the motivation to select sunflower for introduction of the A107T substitution, it would have been derived from the desirability of an imidazolinone tolerant sunflower plant (see Kolkman et al), and given the express suggestion of Jander et al to introduce an AHASL1 comprising the A107T substitution into sunflower.  The fact that other substitutions such as those taught by Kolkman et al may also confer imidazolinone herbicides, as taught by Jander et al, for example.
With regard to the Declaration of Dr. Mankin, submitted under 37 C.F.R. 1.132 on March 1, 2021, it was previously fully considered but not found sufficient to overcome the rejection.  
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  The substitution was well-characterized in the art at the time of filing.  Jander et al successfully used the EMS mutagenesis/herbicide pressure method to introduce said substitution intro the Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
14.	No claims are allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662